Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 17/336,535, the examiner acknowledges the applicant's submission of the after final amendment dated 1/18/2022. Claims 1-20 are pending. 

TERMINAL DISCLAIMER
The terminal disclaimer filed on 11/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,852,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/077,245 and U.S. Application No. 17/336,628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “instantiating a second cluster based on a first cluster, the instantiating the second cluster comprising: for at least one node of a 
Independent claims 10 and 19 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-9, 11-18 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




January 26, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135